Determination of respondent State Division of Human Rights dated September 22, 1994, which, inter alia, awarded the complainant back pay and compensatory damages of $100,000, modified, on the facts, to reduce the award of compensatory damages to $60,000, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Charles Ramos, J.], entered on March 8, 1995) is otherwise disposed of by confirming the remainder of the determination, without costs.
Substantial evidence supports the finding of discrimination on the basis of national origin (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-183), the replacement of the complainant with an employee of the same national origin notwithstanding (see, Sogg v American Airlines, 193 AD2d 153,161-162, lv dismissed 83 NY2d 846, lv denied 83 NY2d 754). However, the award of compensatory damages does not reflect awards for similar discriminatory conduct (see, Thoreson v Penthouse Intl., 179 AD2d 29, affd 80 NY2d 490; SUNY Coll. of Envtl. Science & Forestry v State Div. of Human Rights, 144 AD2d 962), and we accordingly reduce it as indicated. Concur—Rosenberger, J. P., Wallach, Nardelli and Williams, JJ.